Citation Nr: 0020106	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the original amount of $35,700.








ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

 The appellant served on active duty from May 1972 to May 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1994 decision of the Committee 
on Waivers and Compromises (the Committee) of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in August 
1999.

While this case was pending on appeal, a validity challenge 
to the loan guaranty indebtedness was raised by the appellant 
in a statement received in September 1998.  The validity 
issue was addressed by the Chairperson of the Committee in a 
letter dated September 11, 1998, at which time it was 
determined that the debt was valid and enforceable under the 
legal theory of indemnity.  The basis for the indebtedness 
was explained to the appellant, but as it is not shown that 
he has further disputed this determination, the Board 
concludes that the propriety of the indebtedness is not 
before it.


FINDINGS OF FACT

1.  In January 1989, the appellant financed the purchase of a 
house located in Tujunga, California, using a VA-guaranteed 
loan.

2.  A notice of default received by VA in March 1991 noted 
that the first default was on January 1, 1991, due to the 
appellant's unemployment for the past few months; the notice 
indicated that he had been unsuccessful in meeting re-payment 
options.

3.  The January 1991 default was subsequently cured as a 
notice of intention to foreclose filed by the noteholder in 
April 1991 indicated that the appellant had found a new job 
and agreed to a re-payment plan commencing in May 1991.

4.  However, a second notice of intention to foreclose filed 
in May 1992 indicated that the appellant defaulted on his 
mortgage as of February 1, 1992.  This default was never 
cured, and foreclosure liquidation proceedings were initiated 
by the noteholder.

5.  Following the appellant's default, the property was sold 
for an amount less than the outstanding principal, interest 
and foreclosure costs, and the resulting deficiency of 
$35,700 was charged to the appellant.

6.  There is no evidence of fraud, misrepresentation, or bad 
faith involved in the creation of the indebtedness.

7.  It is not shown by the evidence that VA was at fault in 
the creation of the indebtedness or that recovery of the 
indebtedness would nullify the objective for which benefits 
were intended.

8.  The evidence shows that the appellant was responsible for 
the events that led to the default and foreclosure in this 
case and therefore, it is established that he was at fault in 
the creation of the debt.

9.  The evidence in this case does not support the appellant's 
contentions that he would be denied the basic necessities of 
life as a result of collection of the outstanding loan 
guaranty indebtedness.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.964 (1999).

2.  Recovery of the outstanding loan guaranty indebtedness 
would not be contrary to the standard of equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  That is, the Board finds that his claim is plausible 
and may be capable of substantiation, necessitating a 
thorough review of the evidence.  Further, the Board finds 
that the claim has been adequately developed for appellate 
purposes by the RO, and no additional development is 
warranted at this time.

Background

The pertinent facts in this case are as follows:  In January 
1989, the appellant financed the purchase of a house in 
Tujunga, California, using a VA guaranteed home mortgage 
loan.  38 U.S.C.A. §§ 3701 et seq. (West 1991 & Supp. 2000).  
The amount of the loan was $139,380.  A "Notice of Default" 
received by VA in March 1991 noted that the first default was 
on January 1, 1991, due to the appellant's unemployment for 
the past few months; the notice indicated that he had been 
unsuccessful in meeting re-payment options.  The January 1991 
default was subsequently cured as a "Notice of Intention to 
Foreclose" filed by the noteholder in April 1991 indicated 
that the appellant had found a new job and agreed to a re-
payment plan commencing in May 1991.  However, a second 
notice of intention to foreclose filed in May 1992 indicated 
that the appellant defaulted on his mortgage as of February 
1, 1992.  This default was never cured, and foreclosure 
liquidation proceedings were initiated by the noteholder.  In 
September 1992, during the pendency of the foreclosure 
action, the appellant filed a request for a deed-in-lieu of 
foreclosure with VA, citing his inability to sell the house 
due to a litany of deficiencies, including its poor 
construction, faulty electric system, high water and electric 
bills, mudslides, infestation by pests, as well as due to the 
then extant poor market conditions in the Los Angeles area 
caused by smog, traffic, riots, etc.  His request for a deed-
in-lieu was rejected in October 1992 as not in VA's best 
interests due to the anticipated loss to the government; it 
was then noted that while he was obviously very unhappy with 
the property, he did not submit any proof of financial 
hardship.  As a result, the property was sold at a 
foreclosure sale on January 19, 1993.  Thereafter, the 
noteholder filed a claim under the loan guaranty, and 
following analysis of the account and claim, VA paid the 
claim under the terms of the obligation.

In June 1993, the appellant was found responsible for the 
outstanding loan guaranty indebtedness of $35,700 under the 
legal theory of indemnity, see Advice Regarding Indebtedness 
of Obligors on Guaranteed or Insured Loans, VA Form 26-1833 
(June 25, 1993), and collection efforts were initiated in 
September 1993.

The appellant filed a claim for waiver in September 1993, and 
the record reflects that the Committee initially denied his 
claim in July 1994 because he did not submit any financial 
status information.  However, the Committee reconsidered his 
claim in April 1995 following receipt of his November 1994 
Financial Status Report, which indicated that he and his wife 
were currently unemployed (they both worked in the television 
and film business, he as a technician and she as a casting 
agent) with four minor dependents, no assets, and over 
$12,000 in installment debts, although only one (oil company 
credit card) was past due.  However, while the Committee 
found no evidence of bad faith, fraud or misrepresentation, 
the Committee determined that collection of the outstanding 
indebtedness would not be against the standard of equity and 
good conscience.  This appeal followed.  As noted above, the 
Board remanded this case in August 1999, but following 
attempted completion of the requested development, which was 
negated by the appellant's failure to cooperate, the 
Committee confirmed and continued its denial of the waiver 
claim by supplemental statement of the case issued in March 
2000.


Analysis

Waiver of recovery of loan guaranty indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the United States of America.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) Fault of debtor; (2) Balancing of faults 
between debtor and VA; (3) Undue hardship; (4) Defeat the 
purpose for which benefits were intended; (5) Unjust 
enrichment; and, (6) Changing position to one's detriment by 
reliance on VA benefits through relinquishment of a valuable 
right or incurrence of a legal obligation.  See 38 C.F.R. 
§ 1.965; see also Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

The Board concludes that no fraud, misrepresentation or bad 
faith was involved in the creation of the indebtedness and 
thus, consideration of waiver of recovery of the debt under 
the standard of equity and good conscience is not precluded 
by law.  In this respect, the Board found no evidence of a 
willful intent on the part of the appellant to seek an unfair 
advantage.  However, the Board finds no circumstance that 
would relieve his responsibility with respect to the 
outstanding indebtedness arising from his default on the 
loan.

Regarding the elements of equity and good conscience, the 
Board finds no evidence that recovery of the indebtedness 
would defeat the purpose for which the benefits are intended 
nor that reliance by the appellant on VA benefits resulted in 
the relinquishment of a valuable right or the incurrence of a 
legal obligation.  Furthermore, there is no evidence of fault 
on the part of VA or that the appellant was unjustly 
enriched.  Accordingly, consideration must be given to the 
remaining elements of fault of the debtor and undue hardship.

After having carefully considered all of the evidence of 
record, the Board finds that the appellant was at fault in the 
creation of the loan guaranty indebtedness.  As indicated 
above, he defaulted on his mortgage payment in February 1992 
and this default was never cured.  Although his difficult 
personal and financial situation existing at the time of his 
default and any real or potential difficulties arising out of 
that situation were indeed unfortunate, this situation did not 
abrogate the underlying legal responsibilities pertinent to 
the loan or resulting indebtedness and, therefore, will not 
serve to mitigate the degree of fault shown in this case.  A 
finding of fault under the standard of equity and good 
conscience does not require malice aforethought or bad faith.  
The Board only needs to find that the appellant's actions that 
were within his control caused or contributed to the default; 
while he attempted to sell the house and offer VA a deed-in-
lieu, which was rejected as not in the best interests of the 
government due to then existing market conditions, he 
nevertheless allowed the property to go into default by 
foregoing payment on the mortgage before he could legally 
divest himself of the property.  And notwithstanding his 
expressed unhappiness with the house, the appellant has 
presented no credible reasons to explain away his fault in the 
creation of the loan guaranty debt.  For the reasons 
enunciated in this decision, the Board finds that he alone was 
at fault in the creation of the debt.

Regarding undue hardship, the Board notes that diligent 
efforts undertaken by the RO to obtain additional and more 
up-to-date information concerning the appellant's current 
financial status has proven entirely unsuccessful.  Of record 
is his Financial Status Report dated in November 1994, but 
the Board remanded this case in August 1999 because he 
indicated subsequent to the submission of that report that 
his employment and financial status had changed, a highly 
likely situation given the passage of time and his work 
experience in the television/film business.  However, as of 
the date of this decision, the appellant has not responded to 
numerous requests to submit any updated financial 
information.  The element of "undue hardship" is invoked 
only where the collection of the debt would seriously impair 
the veteran-debtor's ability to "provide his/her family with 
the basic necessities of life."  See VBA CIRCULAR 20-90-5 
(February 12, 1990). In view of the appellant's apparent lack 
of cooperation with regards to this matter, the Board finds 
that any express or implied contentions on appeal concerning 
his inability to pay back the indebtedness without hardship, 
even if believed, without more recent corroborating financial 
or employment information, are insufficient to show that he 
will be denied the basic necessities of life as a result of 
collection of the outstanding indebtedness and therefore, the 
element of undue hardship is not dispositive to the outcome 
of this case.  In this case, there is simply no current 
evidence which shows that he would be denied these 
necessities by paying off this debt in reasonable monthly 
installments.  The veteran-debtor is reminded that he is 
expected to accord a government debt the same regard given to 
any other debt.  On these facts, the Board finds that the 
element of undue hardship is not shown in this case to 
justify a waiver of the debt.  The Board finds no other 
equitable consideration that would apply favorably to the 
veteran warranting waiver of recovery of the loan guaranty 
indebtedness.  

Accordingly, the Board concludes that a waiver of the loan 
guaranty indebtedness is not in order, based on the standard 
of equity and good conscience.  38 C.F.R. §§ 1.964(a)(2), 
1.965(a) (1999).


ORDER

Waiver of recovery of the loan guaranty indebtedness is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

